Mr. Chief Justice Gaines
delivered the opinion of the court.
The above styled cases involved the same questions which were decided in the case of Jno. W. Stephens et al. v. Texas & Pacific Ry. Co., decided by this court on November 9, 1906 (100 Texas, 177). That case was argued orally and it was understood that the argument applied to the present cases. For the reasons given in the opinion in that case, in the foregoing cases the judgments of the Court of Civil Appeals are reversed and judgments of the District Court affirmed.

Reversed and judgments of District Court affirmed.